Citation Nr: 0825829	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-31 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or on housebound 
status.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
November 1941 to January 1943 and from August 1945 to April 
1946 with the Regular Philippine Army.  The veteran was also 
a prisoner of war (POW) from May 12, 1942 to January 25, 
1943.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), which in pertinent part, 
denied entitlement to special monthly compensation based on 
aid and attendance/housebound.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a single service-connected 
disability rated at 100 percent, and he has been awarded a 
total disability rating based on individual unemployability 
(TDIU).  

3.  The veteran's service-connected disabilities, considered 
alone, are not so disabling as to render him unable to care 
for his daily personal needs or protect himself form the 
hazards and dangers of daily living without care or 
assistance on a regular basis, nor does it confine the 
veteran to his immediate premises.  


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and 
attendance or based on housebound status are not met.  38 
U.S.C.A. §§ 1114, 1137, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.350, 3.352 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2005 letter sent to the veteran.  
In the September 2005 letter, VA informed the veteran of the 
information and evidence necessary to warrant entitlement to 
SMC based on the need for regular aid and attendance or on 
housebound status.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

Regarding Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including notice that 
a disability rating and an effective date of the award of 
benefits will be assigned if service connection was awarded.  
In the present appeal, letters dated in March 2006 and August 
2007 included the type of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  A 
Supplemental Statement of the Case (SSOC) was issued in 
October 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records and private treatment records dated October 
2006.  The veteran was also provided VA examinations in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The veteran is claiming entitlement to special monthly 
compensation (SMC) due to the need for regular aid and 
attendance or on housebound status.  His claim was received 
in August 2005.

The Board notes that SMC is a special statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in VA's rating schedule.  
Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 
3.352.  

As pertinent to the veteran's claim here, SMC is payable to a 
veteran who by reason of service connected disability is 
permanently bedridden, blind in both eyes, or so helpless as 
to be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).  

The following factors will be accorded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person:  the inability of the veteran 
to dress or undress herself, or to keep herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without such aid; 
inability of the veteran to feed herself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).  

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

SMC is also payable, under 38 U.S.C. 1114(s), where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i)(2).  

In this case, the veteran is service-connected for ischemic 
heart disease, rated as 60 percent disabling and 
hypertension, rated as 10 percent disabling.  The veteran has 
also been granted a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

The Board has reviewed the competent evidence of record and 
finds no support for a grant of SMC based on aid and 
attendance.  In so finding, the Board acknowledges that the 
veteran was afforded four VA examinations for the purpose of 
determining housebound status or the need for regular aid and 
attendance.  The first exam was conducted in March 2004.  
During the examination, the veteran reported cough, chest and 
back pains, shortness of breath, tiredness, and joint pains.  
The examiner noted that the veteran was accompanied by his 
daughter and was not permanently bedridden.  His pupils were 
reactive to light, and the veteran had dizziness when 
standing up suddenly.  He also had pain in both knees during 
flare-ups, bilateral knee tenderness, as well as pain on 
movement of the lumbosacral spine.  There were no inabilities 
with respect to self-care in the areas of dressing, hygiene, 
feeding, attending to the wants of nature, or protecting 
oneself from hazards or dangers incident to the veteran's 
daily environment.  In fact, the veteran admitted to the 
examiner that he walked around his house, fed chickens, went 
to the seashore, helped in light household chores, swept the 
yard, watered plants, attended church services, and 
accompanied his wife to the bank once a month.  The examiner 
specifically noted that the veteran was able to eat by 
himself, take a bath, and attend to his personal needs.  He 
diagnosed the veteran with arteriosclerotic heart disease 
(ASHD), negative inspiratory force (NIF), FC II-B, and 
degenerative osteoarthritis of the lumbosacral spine and 
knees.  The examiner opined that the veteran was "still 
capable of doing his daily activities."  

In October 2005, the veteran was afforded a second VA 
examination to determine the need for aid and attendance or 
to establish housebound status.  Although the veteran could 
only travel beyond his current residence by means of public 
transportation or by family member, he informed the examiner 
that he did occasional light gardening.  He also regularly 
fed his domestic dogs, performed walking exercises regularly 
for approximately fifteen minutes, and regularly watched 
television shows.  The examiner noted that the veteran had 
not lost significant visual acuity, and despite mild or 
moderate upper extremity impairment, slight pain on motion of 
the cervical and thoracolumbar spine, and lower extremity 
impairment, the veteran was deemed able to perform all 
functions of self-care skills.  The examiner diagnosed the 
veteran with multiple arthritis, low back pain, and cataract 
of both eyes (OU).  He specifically indicated that the stated 
diagnoses had a mild effect on the veteran's feeding, 
dressing, grooming; a moderate effect on chores, shopping, 
recreation, traveling, bathing, toileting; and a severe 
effect on the veteran's ability to participate in exercise 
and sports.  

The Board also calls attention to the results from a July 
2006 VA examination.  The veteran informed the examiner that 
he typically stayed home most of the time.  He occasionally 
swept the floor, watched television, and read the newspaper.  
He further added that he went to church weekly, the bank 
monthly, and to the market weekly with a companion.  It was 
noted that he used by public transportation or was 
accompanied by a family member.  The veteran admitted to 
experiencing weekly but less than daily dizziness, mild 
memory loss, and imbalance affecting the ability to ambulate.  
Additionally, the examination report noted limitation in 
walking.  Specifically, the veteran only walked without 
assistance when in his home.  It was indicated that a cane 
was needed for ambulation.  

After physical examination of the veteran, the examiner 
diagnosed the veteran with multiple arthritis, impaired 
hearing, abdominal pain, and poor vision.  It was opined that 
these conditions had a severe effect on chores, exercise, 
bathing, recreation; a moderate effect on feeding, dressing, 
grooming; and prevented the veteran from shopping, traveling 
and engaging in sports.  

In December 2006, the veteran was afforded his final VA aid 
and attendance/housebound examination.  The veteran stated 
that he walked daily, exercised within the house, watched 
television, and listened to the radio.  He explained that he 
stayed home most of the time and needed the assistance of a 
cane for ambulation.  The veteran reported that he only left 
his home to travel to the bank and church.  It was noted that 
the veteran could walk without the assistance of others while 
in his home, using a cane.  The examiner noted that 
osteoarthritis of knees and the lower back, as well as heart 
disease and poor vision affected the veteran's ability to 
protect himself from the daily environment.  However, the 
examiner stated that the veteran could perform all functions 
of self-care.  Upon physical examination of the veteran, the 
examiner diagnosed the veteran with degenerative joint 
disease; senile cataract, OU; and atherosclerotic heart 
disease.  He opined that the veteran did not need aid  and 
attendance since he could still perform all activities of 
daily living, although with mild restriction due to his age-
related conditions such as degenerative joint disease and 
cataract, OU, and heart disease. 

The Board does not dispute the severity of the veteran's 
overall health and functioning and has considered the medical 
evidence that shows that he does require some personal 
assistance from another individual.  Furthermore, there is no 
question that his service-connected ischemic heart disease is 
severe, and this is reflected by his 60 percent schedular 
rating.  However, none of the VA examiners opined that the 
veteran's service-connected disabilities render the veteran 
so helpless as to be housebound or in the need of regular aid 
and attendance.  The March 2004 VA examiner concluded that 
the veteran was capable of performing his daily activities, 
and both the October 2005 and July 2006 VA examiners 
attributed the features of his helplessness to his service-
connected heart disabilities and several other nonservice-
connected disabilities.  More importantly, the December 2006 
VA examiner concluded that the veteran does not need aid and 
attendance.  Thus, the Board finds that the veteran is not so 
helpless as to require the regular aid and attendance of 
another person because of his service-connected disabilities.  

In terms of housebound benefits, here, the veteran does not 
have a single disability that is rated 100 percent.  But, as 
he as been awarded TDIU, the threshold requirement of a 
disability rated 100 percent is met.  See VAOPGCPREC 2-94 
(Feb. 2, 1994) (stating that there is nothing in the language 
of section 1114(s) to indicate that Congress meant to exclude 
service-connected disabilities rated as total under 38 C.F.R. 
§ 4.16, i.e., TDIU).  In this case, the evidence of record 
does not show that the veteran's service-connected 
disabilities confine him to his dwelling or its immediate 
premises.  VA examination reports note the veteran being 
ambulatory with a cane, walking a few hundred yards with a 
cane, and traveling away from his home.  Additionally, VA 
examiners have opined that the veteran is not permanently 
bedridden.  While the veteran has indicated he stays at home 
most of the time, the evidence does not show that he is 
substantially confined to his dwelling and the immediate 
premises as a direct result of his service-connected 
disabilities.  

Based on the foregoing, a grant of special monthly 
compensation based on the need of regular aid and attendance 
or housebound status is not warranted.  Indeed, the competent 
evidence fails to show that the veteran is bedridden, or is 
in need of regular aid and attendance, due to his service-
connected disabilities.  The Board does recognize the 
severity of the veteran's service-connected heart 
disabilities but notes that this has been appropriately 
compensated through his schedular evaluations under 38 C.F.R. 
§ 4.71a.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

						
						(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or on housebound 
status is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


